 176DECISIONSOF NATIONAL LABORRELATIONS BOARDMEMBER FANNING, dissenting :I dissent from the dismissal of the petition.Petitioner has madethe necessary showing of interest among the offset pressmen to warrantan election to determine whether they wish to sever themselves fromthe existing unit.This is .a necessary first step to the establishment ofthe lithographic process unit the Petitioner seeks to represent.ThePetitioner also has the necessary showing of interest in that litho-graphic process unit which is appropriate to justify the electiontherein.Petitioner is not seeking to add the presently unrepresentedlithographic process employees to an existing unit. It seeks to com-bine certain unrepresented employees with employees now representedby another union, the combined group constituting an appropriateunit.To justify severance, of the offset pressmen, Petitioner must ofcourse demonstrate a showing of interest. It has done so.To justifyan election in the appropriate lithographic unit, it must also demon-strate a 30 percent showing of interest in that unit. It has done so.There is simply no justifiable reason for not holding this election.'6 See dissenting opinion of Members Fanning and Kimball inAerojet General Corpora-tion,129 NLRB 1492.T.I.L.Sportswear CorporationandAmalgamated ClothingWorkers of America(AFL-CIO).Case No. 06-CA-931 (for-merly 15-CA-1576).April 21, 1961DECISION AND ORDEROn December 9, 1960,TrialExaminer Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and, desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended dismissal of the complaint insofar as it alleged that Respond-ent had failed or refused to hire Roxie Lee Bagwell in violation ofSection 8(a) (3) and (1). Thereafter,the Respondent and the Charg-.ing Partyfiled exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' The1At the bearing, the ChargingParty movedto strikeRespondent's answer tothe com,plaint and for summary judgment on the pleadings because of Respondent's failure toserve a copy of the answer upon it, as prescribed by Section 102.21 of the Board's Rulesand Regulations.The Respondent had filed a timely answer and had served it upon theGeneral CounselThe motion was deniedby theTrial Examiner and a request to theBoard for special permission to file an interim appeal from the Trial Examiner's rulingwas also denied by the Board.The Charging Party asserts in its exceptionsthat the131 NLRB No. 28. T.I.L. SPORTSWEAR CORPORATION177rulings are hereby affirmed. -The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations 2 of the Trial Examiner.The Board also expressly reservesthe right to modify or supplement the backpay and reinstatement pro-visions of the Order if a change of conditions in the future makes suchaction necessary in order to remedy fully the discrimination practicedby the Respondent.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, T.I.L. Sports-wear Corporation, Aberdeen, Mississippi, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America, AFL-CIO, or in any other labor organization of its em-ployees, by refusing to hire any applicant for employment or by dis-criminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of their employment.(b) In any like or related manner interfering with, restraining, orcoercing applicants for employment or employees in the exercise oftheir rights to self-organization, to form labor organizations, to joinor assist the aforesaid Union, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-Board's failure to enforce its own rules will result in an effective denial of its rights.It therefore asks the Board to grant the relief initially requested.As the GeneralCounsel was timely served,and as the Respondent's inadvertent failure to serve a copy onthe Charging Party was not prejudicialto thepresentation of its case, we hereby affirmthe Trial Examiner's ruling.SeeBreckenridgeGasoline Company,127 NLRB 14G2.Similarly,we find no merit in Respondent's objection to the Trial Examiner's denialof its request that the alleged discriminatees be excluded from the hearing except whentestifying.Persons named in the complaint as discriminatees are more than mere wit-nesses and are entitled to remain in attendance throughout the entire hearing.SeeJaques Power Saw Company,85 NLRB 440, 443.2 The Charging Party's request that the Board broaden the Trial Examiner's recom-mended order so as to require the Respondent to bargain with it as representative ofRespondent's employees,isdenied.No violation of Section 8(a)(5) was alleged in thecomplaint,nor was the claim of the Charging Party to be the majority representative ofRespondent's employees litigated at the hearingMoreover,we do not believe that theviolations of Sections 8(a) (3) and(1)which were alleged and proved furnish any justi-fication for remedial action other than as recommended by the Trial Examiner.Here,there is no showing that the Respondent would have been under any obligation to recog-nize the Union as the representative of its employees,even absent the discriminationarising from Respondent's failure to hire the 16 alleged discriminatees.In that respect,this case differs fromPsa8ecki Aircraft Corporation,123 NLRB 348, 350, enfd.280 F. 2d575 (CA. 3),andEditorial"El Imparctal", Inc.,123 NLRB 1585, 1587,enfd. 278 F. 2d184 (C.A. 1), on which the Charging Party relies.s Bermuda Knitwear Corporation,120 NLRB 332.599198-62-vol. 131-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining or other mutual aid orprotection,as guaranteedin Section 7of the Act,or to refrainfrom any or all of such activities.2.Take the followingaffirmativeaction, which the Board finds willeffectuatethe policies of the Act :(a)Offer the individuals named in the appendix 4 attached to theIntermediate Report, employment at the same or substantially equiva-lent positions at which they would have been employed had they notbeen discriminated against, without prejudice to any seniority or otherrights and privileges they might have acquired, and make whole all ofsaidindividuals,as wellas Mary Jordan, for any loss of pay suffered,in themannerset forth in the section of the Intermediate Report en-titled "The Remedy."(b)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying, allpayroll records,socialsecurity payment records, timecards, personnelrecords and reports, production line diagrams, and all other recordsnecessary to effectuate the hire and packpay provisions of this Order.(c)Post at its plant in Aberdeen, Mississippi, copies of the noticeattached to the Intermediate Report marked "Appendix." Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-sixth Region, shall, after being duly signed by Respondent's repre-sentatives, be posted by it immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHERORDERED that the complaint be,and it hereby is,dis-missed insofaras italleges that the Respondent discriminated againstRoxie Lee Bagwell in violation of Section8(a) (3).CHAIRMAN MCCULLOCHand MEMBERBROWN took no part in theconsideration of the above Decision and Order.'This notice shall be amended by substituting the words"Pursuant to a Decision andOrder" for the words "Pursuant to the Recommendations of a Trial Examiner."In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order"thewords"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Aberdeen,Mississippi,between June 27 and July 1, 1960, on com-plaint of the General Counsel and answer of T.I.L. Sportswear Corporation,herein T.I.L. SPORTSWEAR CORPORATION-179called the Respondent.The issues litigated were whether Respondent,in violation ofSection 8(a) (3) and(1) of the National LaborRelations Act, as amended(61 Stat.'136), failed and refused to hire the 16 applicants named in the complaint becauseof their membership and activities on behalf of Amalgamated Clothing Workers ofAmerica, AFL-CIO,herein called the Union.On or beforeAugust'18, 1960,counselfor Respondent and for the General Counsel submitted briefs, which I have duly con-sidered.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Mississippi corporation with its principal place of business in Aber-deen,Mississippi,where it is engaged in the business of manufacturing and sellingmen's and boys' trousers. In the course and conduct of its business operations duringthe calendar year 1959, a representative period: Respondent caused to be shipped tocustomers located outside the State of Mississippi merchandise valued in excess of$50,000. I find that Respondent is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act to assert jurisdiction herein.,II.THE LABOR ORGANIZATION INVOLVEDAmalgamated ClothingWorkers of America, AFL-CIO,isa labor organizationadmitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and issuesOn or about February 2, 1959, Respondent commenced operating the Aberdeen,Mississippi, plant here in issue, which it had purchased from Saxon Trouser Manu-facturing Company. Saxon had operated the plant between 1954 and October 1958.It had recognized and dealt with the Union.At least 85 percent of its employees wereunion members.T. I. Longenecker, who owned the controlling interest in Respondent corporationas well as in the Amory Garment Company, in Amory, Mississippi, about 16 milesfrom Aberdeen, and in the Monroe Trouser Manufacturing Company in Smithville,Mississippi, does not operate under a union contract. In purchasing the Saxon plantand machinery, Respondent did not obligate itself to hire any of Saxon's employeesand the General Counsel does not contend that Respondent was a successor to Saxonand, as such, had a legal obligation to hire Saxon's former employees.He allegesonly that Respondent had a legal obligation not to discriminate against the 16 namedin the complaint because of their union membership and activities and that Respond-ent did discriminate against them for that reason.B. Respondent's failure to hire complainants,while advertising for experiencedoperators and applying for learners'certificatesRespondent commenced interviewing applicants for employment on or about Janu-ary 21, 1959,and all of the 16 complainants, pursuant to referrals from the localpublic employment service office,filed applications on or about that date.'Each wasexperienced in one or more operations at the plant when it had been run by Saxonand the qualifications of none have been challenged.Among the numerous applica-tions filed,approximately 173 were from former Saxon employees.Of these, 132were working for Respondent at the time of the hearing and 41, including15 of theclaimants,were not hired .2IWhenever a complainant, relying wholly upon her memory, testified to a date differentfromthat shown on her application, I have accepted the date on the application as themorereliable evidenceThe application of Geneva Jordan, which Respondent stated atthe hearing it could not locate, appears in Respondent's Exhibit No. 3 (1-801)as num-ber 309(see footnote10,infra).L These findings with respect to the number of former Saxon employee applicants andthe number hiredare based upon the testimony of Respondent's manager, Boyd Young.I assume thatthe 173 to which he referred were those working when the Saxon plantclosed down,for I find, upon examining the applications introduced in evidence, thatmore than173, who worked at Saxon at one time or another, applied. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy about mid-February 1959, Respondent had 190 production workers on its pay-roll and this number had increased to 244 by mid-March, to 278 by mid-April, andto 281 by mid-May. In the meantime, on February 14, 1959, Respondent applied tothe Wage and Hour and Public Contracts Division of the Department of Labor forpermission to hire 100 learners to whom it might pay less than the $1 an hour mini-mum wage, representing that an adequate supply of experienced workers was notavailable to it.And, on March 5, 1959, Respondent advertised in the local news-paper both in Aberdeen, where its plant is located, and in the town of Amory, 16miles away, where Respondent's president, Tommy I. Longenecker, had his head-quarters, for 150 experienced operators for "immediate" plant expansion.All of the complainants renewed their applications during this period but were toldthat their services were not needed.One of them, Mary Jordan, who had returned tothe plant every Monday for 10 or 12 weeks, was hired on April 22, after having toldManager Young, on last renewing her application, that if it was because of the Unionthat she had not been hired, "You can forget about that, because I need the work andI need the work here in town because of my children." Young replied, "As I toldyou before, I go down the line and hire as I need them and as they are experi-enced."None of the others had been offered employment by the date of the hearing,about 18 months after the plant opened.On May 22, 1959, the Union filed a chargewith the Board on behalf of the 16, alleging that Respondent had discriminatedagainst them because of their union membership and activities.A copy of thischarge was received by Manager Young, whose responsibility it was to select theemployees to be hired.He was accordingly put on notice at that time that the com-plainants were still seeking employment.In July 1959, Respondent again advertised for experienced workers, this time overthe local radio.Two of the complainants, Verbie Grant and Roxie Lee Bagwell,who reapplied in response to that advertisement, were told by Manager Young that hedid not need them.Respondent's first application for a certificate to employ learners was not granted.On September 9, 1959, Respondent filed a second application, representing to theDepartment of Labor that it then had 274 factory production workers on its payroll;that within 15 days of the date of the application, it had placed an order for experi-enced workers with the local public employment service office, as a result of which15 experienced workers had been referred and 6 hired; that an adequate supply ofexperienced workers was not available; and that it desired permission to hire 51learners immediately.In a letter dated October 26, 1959, from the Department of Labor, Respondentwas reminded that "under the regulations learners may not be hired at rates belowthe statutory minimum when qualified experienced workers are available for employ-ment within the area from which you normally draw your labor supply"; was ad-vised that the Department had received information that a number of former Saxonemployees, listing seven of those named in the complaint, had been refused employ-ment at Respondent's plant; and was requested to advise the Department of theresults of Respondent's efforts to secure the services of the seven listed persons aswell as any other experienced workers who might be available.Respondent's president, Longenecker, replied, by letter dated November 20, 1959(written for him by Respondent's counsel, Wright), that it was planning to put on anew line which would require from 50 to 60 persons and that if the 7 persons listedwere refused employment-which Respondent's records did not indicate-it musthave been for reasons other than their lack of experience; but that, in any event,even if those persons were hired, there would still be the necessity for a learner'scertificate to obtain the number necessary to complete the line. In the letter Re-spondent assured the Department of Labor that the seven listed persons would "becontacted as to their suitability for employment, and if they meet other require-ments of the plant, they will be employed as experienced workers, and will not beemployed on a learner's permit."Respondent, however, did not get in touch withthese 7 or any of the remaining 15 complainants.C. Respondent's explanations for its failure to hire the complainantsRespondent filed a general denial to the complaint and refused to reveal, duringthe development of the General Counsel's case, what its defense would be, exceptto the extent that its position was disclosed by its president and owner, Tommy I.Longenecker, who was called as a witness by the General Counsel under Rule 43(b).Since there are some inconsistencies in the testimony of Respondent's representatives,an analysis of its defense will be facilitated by setting forth the relevant testimonyof each of its four representatives. T.I.L. SPORTSWEAR CORPORATION181President Longenecker testified that when he put Boyd Young, his head mechanicat the, Amory Garment Company plant, in charge of the Aberdeen plant, he toldYoung to try to find and hire as many experienced people as he could but also totry to hire the ones he thought were efficient, capable, and dependable.Except fora few employees Longenecker sent over from the Amory plant, all those hired atAberdeen were selected by Young.In explanation of the advertisements for 150 experienced sewing machine op-erators appearing in the March 5, 1959, editions of the Aberdeen and Amory news-papers, Longenecker stated that he had personally placed the advertisements be-cause he had been informed that Respondent needed experienced employees.Hetestified, "We are always looking for them"; that Respondent is presently hiringexperienced employees "if we can find them"; and that although Young does theactual hiring, "I am sure that naturally if he could find some he would hire them.if they are qualified."Longenecker also took responsibility for the advertisements over the radio inJuly 1959.He testified that he had been informed, perhaps by Mr. Roby, his Amorymanager and "right ; arm,'.' who visits the Aberdeen plant, and keeps Longeneckerinformed as to what is going on there,thatmore experienced employees wereneeded.He added,"I know we were trying to get some production lines going andwe were not successful so we shut them down." 3Longenecker acknowledged authorizing the filing of applications for certificatesto employ learners which were filed on February 14 and September 9, 1959.Hetestified that although he did not confer with Young on every occasion before takingaction to obtain more employees,he knew thatRespondent needed them because"We always need them."Longenecker further testified that he knew that the Saxon plant had been organ-ized and he assumed that all Saxon employees were members of the Union.Hestated that during the first- few days i after^Respondent started taking applications,when he stayed at the plant for a few days, "a lot" of the applicants would approachhim, tell him that they had belonged to the Union at Saxon, and ask him not to holdthat against them; that some told him they "had to belong to the Union but . .didn't fool with it"; and that he would tell them not to menion the Union, that hewas not holding it against them.Longenecker testified that he did not personallyinterview any of the applicants for employment but "told them to apply to theMississippi Employment Office and then we would take their applications in the nor-mal way and if they qualified they would be hired."According to Longenecker, he told Young, "We want to get this plant started andas far as I am personally concerned,don't mention the Union...because I don'teven want to hear the word. . . . We are going to get the plant started and as faras I'm concerned everybody that worked at Saxon belonged to the Union, and that'sit,but we don't need to talk about it." 4Implicit in Longenecker's testimony was a contention that the complainants werenot hired because they were not qualified.Accordingly,Respondent's counselstarted questioning the very next witness, the complainant Verbie Grant, about herproduction while employed by Saxon. I sustained an objection to this questionwhen Respondent was unwilling to allege that Grant's production had somethingto do with her not being hired by Respondent.And Respondent did not, in thepresentation of its own case, assert or seek to show that any of the complainantswere not fully qualified to perform the operations in which their applications showedthey were experienced.Manager Young, whose responsibility it was to select the persons employed byRespondent, did not testify specifically as to his reason for not hiring the com-plainants but indicated, from his testimony as to the manner in which he selectedemployees and the number of applications received, that the complainants were notselected because there was an insufficient number of jobs for all qualified applicants.Thus, he testified that in choosing employees for a sewing line, he took the applica-tions home with him, sorted them, and solely on the basis of the statements madeon the applications-which he assumed were true-selected employees to fill posi-tions listed on a sewing-line diagram which he had prepared.He then gave theapplications which he selected to General Floorlady Barksdale with instructions that8 Respondent started on February 2 with two production lines. A third one was added2 or 3 weeks later and a fourth line was started in the early part of March and dis-continued about September 1.The dates of any further production lines which Respond-ent may have tried to start are not shown by the record.'Young, on the other hand, denied that Longenecker ever mentioned the Union to him.He stated,moreover,that he had never mentioned it to Longenecker. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe send the applicants cards or otherwise notify them to report for work.Theseapplications were kept in a folder for that particular sewing line, separate from theother applications.Young testified that when two or more applicants appeared fromtheir applications to be equally well qualified, he usually selected the younger; andthat he never discussed with Respondent's General Floorlady Barksdale, nor withitsForeladies Crowley, Rydings, or Bowen-all of whom had worked in similarcapacities for Saxon-whom he was going to hire; that insofar as he could recall,he never asked Barksdale any question about an applicant. In this manner, accord-ing to Young, he set up 4 sewing lines, each requiring between 43 and 45 employees.The fourth line, which was set up in March, was discontinued in August or Septem-ber 1959.He testified that once he had set up a sewing line, he did not again referto the applications in hiring replacements on the sewing line but, instead, hired anapplicant who happened to come to the plant at the time he needed a replacement,using a utility operator to fill in until someone was hired.Young testified that over 800 persons filed applications for jobs and, in supportof this testimony, Respondent introduced Respondent's Exhibit No. 3 (1-801) con-taining such applications, dated between January and December 1959.5Youngsought to leave the impression, and Respondent has argued in its brief, that thislarge number of applications proves that many experienced applicants, in additionto the' complainants, wefe not hired simply because there were not enough jobs togo around.An examination of the applications, however, does not support thiscontention. It shows that a substantial majority of the applicants have had no pre-vious garment plant experience whatsoever, much less experience at making men'sand boys' trousers, the garments produced by Respondent.Moreover, except fornotations appearing on 15 of the applications 6 indicating that the applicants werehired, the record does not.show their identity, or bow many of these persons wereemployed, or offered employment.?Respondent's contention also is inconsistentwith President Longenecker's testimony that Respondent was always in need ofexperienced qualified employees, and that Respondent had tried to set up moresewing lines but had closed them down because it was unsuccessful in filling them.Young further testified that he knew-nothing about the newspaper advertisementsof March 5 for 150 experienced sewing machine operators until he read his paper;that he did not know about Respondent's appeals for more employees over the radioin July until applicants informed him of them; and that upon neither occasion didhe talk to Longenecker about these advertisements.Young at first testified that hehad never heard, prior to the hearing, about Respondent's applications for certifi-cates to employ learners, then conceded that an investigator from the Wage andHour Division of the Department of Labor had come to the plant 3 or 4 monthsbefore the hearing and talked to him about the last learner's certificate applicationand a complaint which had been filed in connection with it.According to Young,however, he never mentioned this visit to Longenecker and Longenecker never in-formed him that learner's certificates had been applied for.Young was not a frankwitness and I cannot accept his testimony that there was an almost complete lackof communication between himself and higher management about matters of ob-vious importance to the operation of the plant.General Floorlady Barksdale, who worked in Respondent's office taking applica-tions between January 21 and February 2, corroborated Manager Young's testimonythat it was he who made the decision as to which of the applicants were to be hiredand that she merely mailed them notices to report for work after receiving a sewingline diagram and the applications selected by Young to fill the positions on thosediagramsShe at first testified that she did not recall whether Young ever asked herany questions about the applicants; she then recalled that before the plant startedoperating and during the period when Young was selecting applicants, he wouldcome into the office and ask her about some of the applicants or their work; but shelater qualified this testimony by stating that it was only after Young had selectedthe applicants to be hired that he might ask her such questions as how many had9He testified that, in addition, 256 persons, some new applicants and some who hadalready applied, came to the plant seeking work after his supply of application formshad been exhausted and he had them write their namesand addressesin a book,Respondent's Exhibit No 2EThese areapplicationsnumbers78, 79, 98, 99, 100, 101, 102, 106,107, 294,296, 516,517, 659, and 660 (see footnote 10,infra).' The applications of those persons selected by Young for the sewing lines were initiallyseparated from the other but, with Respondent's consent, were commingled with theothers by the General Counsel's agents who investigatedthe case. T.LL. SPORTSWEAR CORPORATION ,183worked for Saxon, or the age of an applicant who failed to show this informationon his application.Barksdale impressed me as a reluctant witness,torn by her personal kindly feelingstoward the employees she had known and worked with at Saxon and her loyalty toRespondent.Before the plant opened, she apparently assumed that the experiencedSaxon employees would be employed.Thus, she told Evelyn Bowen that it wouldnot be long before they were all back at work; she told Mabel Favela that shewould see that Favela got the job on which she last worked at Saxon; she toldEmma Roebuck to put on her application all the operations in which she hadexperience, but that she would be hired for facing front pockets; and she askedHugh Bowen if he was ready to go back to work and told him she did not think itwould be long before all were back. Later, however, she made it plain that she hadnothing to do with the hiring and that Young was solely responsible.When VerbieGrant asked her if it were true that no one who was for the Union would be hired,she replied, "Well, honey,.I don't know, but if you can get a job anywhereelse,.you get it, because I haven't got anything to do with the hiring.... Ihope there won't any of you think hard of me for Mr. Young not hiring you, becauseI haven't got anything to do with it."At the hearing Barksdale, like Young, sought to leave the impression that thecomplainants were not hired because there were not enough jobs for everyone.Thus,she at first testified that Respondent has always had a surplus of applications fromexperienced operators but later conceded that she did not mean they were ex-perienced.She testified in particular that Respondent had a surplus of applicationsfor the jobs of outseaming and stitching down white flies but later admitted thatshe had not checked the applications to ascertain that fact and indeed, had no occa-sion to look at applications-other than those selected by Young to be hired-afterthe plant started operating.Ido not find in Barksdale's testimony support forYoung's purported reason for not hiring the complainants.Respondent's secretary-treasurer, Hosea P. Flanagan, whose headquarters are inAmory, testified that he filed the two applications for certificates to employ learnersbecause Respondent was looking to the future-planning production 6 to 12 monthsahead of time and anticipating from the needs of customers that additional productionlineswould be required.The last application, he asserted, was filed because onelarge customer, Sears Roebuck, had estimated that three additional lines would berequired to fill its needs in 6 to 12 months from the date of the application.Never-theless,when the Wage and Hour Division in January or February 1960 startedinvestigating a complaint arising out of the application, Flanagan informed theDivision that Respondent was no longer interested in the certificate at that time.Hetestified that the contracts, on the basis of which the first application was filed, didnot materialize but gave no explanation for failing to press the second application.I have carefully weighed the testimony of Respondent's president, Longenecker,against that of its other management representatives and accept his testimony thatRespondent was constantly in need of qualified experienced employees and had toshut down some productionlinesbecause it was unable to obtain a sufficient numberof such employees.To accept the argument made in Respondent's brief, andimplied in the testimony of Young and Barksdale, that many more qualified ex-perienced applicants were seeking work than it could employ, would mean thatPresident Longenecker acted irresponsibly in applying on February 14 for a cer-tificate to employ 100 learners, in advertising on March 5 that 150 experiencedsewing machine operators were needed for "immediate" plant expansion, in againadvertising in July over the radio for more such experienced workers and in filingthe second application for a learner's certificate on September 9, and that he did notknow what he was talking about when he testified that Respondent was always inneed of experienced operators.Longenecker impressed me as a capable and ener-getic businessman and I cannot ascribe any such irresponsibility to him.Accepting as a general proposition, as I do, Longenecker's assertion that Re-spondent was alwaysin needof experienced workers, I have searched the record foran explanation--other than that urged by the General Counsel-,for Respondent'sfailure to hire each of the complainants. Initially, I must assume, as did Young,that each of the complainants was qualified to perform whatever operations hisapplication showed he was experienced in.I credit Young's explanation that as a rule whenever two or more persons appearedfrom their applications to be equally well qualified for a position, he gave preferencein employment to the younger applicant.This practice might account for some ofthe complainants not being the first to be hired, but except for Roxie Lee Bagwellwho was 55 when she applied-substantially older than any of the other com-plainants-any age differential could not have accounted for Respondent's failure 184DECISIONSOF NATIONALLABOR RELATIONS BOARDto offer them employment within at least a few months after it started operations.And even as to Bagwell, whose only experience was at bartacking, her age couldhardly have accounted for her not being hired except for the fact that 2 or 3 monthsafter the plant opened, Respondent eliminated belt loops on its trousers, except onone line, and thereafter used only two instead of the usual five bartackers on eachline.On the basis of these facts, I find no basis for finding that Bagwell in thenormal course of hiring would have been employed by the date of the hearing.8The record also shows that Respondent is performing its sewing operations undera line system rather than under a bundle system, which was used by Saxon at thetime it closed downUnder the line system, a bundle is delivered to the head of thesewing line and each pair of trousers in the bundle goes down the line, with eachgirl performing her operation.Under the bundle system a bundle is delivered toeach operator for the sewing of her particular part, and a bundle boy moves thebundle from one machine to the next.Under the line system, a fewer number ofbundle boys is required than is required under the bundle system.Only one of thecomplainants, Hugh H. Bowen, had worked as a bundle boy at Saxon, but he had alsoworked as a zipper operator at Saxon and the need for zipper operators was not shownto have undergone any change under the line system-a system, incidentally, underwhich Bowen had worked prior to being employed by Saxon. There isnothing inthe record to suggest, therefore, that Bowen, in the normal course of events, wouldnot have been employed by Respondent either as a bundle boy or as a zipper operator.No other change in the nature or number of operations under the line system wasshown to have affected in any way the need for operators having the experiences ofthe complainants.Barksdale conceded that "substantially it takes the same operationsto make a pair of pants, regardless of how you do it."D. The union activities of complainants and Respondent's knowledge thereofAmong the 16 complainants are 9 of the 14 persons holding an elective unionoffice when the Saxon plant closed.9Of the remaining five such officers,who are notnamed in the complaint, three apparently did not apply-for I do not find theirnames on any of the applications-and no discrimination against the two who didapply is alleged 10 Indeed, it affirmatively appears that one of the two, MyrtlePlunkett (the Union's sergeant-at-arms and the daughter of complainant Roxie LeeBagwell), was employed by Respondent.8One person, Jessie Mae Markham, whose application (No 98, see footnote 10,infra)dated March 11,1959,bears the notation "Hired 3-12-59," shows her sole experience tobe at bartackingThough younger than Bagwell, she is substantially older than three ofthe complainants-Mary Jordan, Mabel Favela, and Maxine Covin-e.ich of whom listedbartacking as one of the several operations on which they were experienced"These nineare : Johnnie Carter, who was elected vice president and became presi-dent in April 1958, upon the resignation of David Lee Walters, the elected president,Mae Gosa, financial secretary; Mary Banks,recordingsecretary, who with Baiksdale'spermission had taken time off to attend a union officers' training school in August 1958;Trilby Nadeen Cosa and Dollie Rackley, trustees; and Louise Hickman chairman, andMaxine Covin, Geneva Jordan, and Emma Roebuck, members of the executive board18The identity of those who did apply is disclosed by an examination of the more than800 applications for employment, dated between January and December 1959 (with a fewundated), which Respondent introduced in evidence as Respondent's Exhibit No 3 (1-801).These applications are bound in six volumes, are not arranged by date, alphabetically,or in any other order which I have been able to ascertain, and they include those of per-sonshired as well as those not hiredTo facilitate an analysis of them, I have giveneach a penciled number in the lower righthand corner. The applications in the volumebeginning with the application of Ellen Ruth Winders are numbered 1 through 174,those in the volume beginning with the application of Lavada Scott are numbered 175through 286 ; those in the volume beginning with the application of Olen H Roberts, Jr ,are numbered 287 through 442, those in the volume beginning with the application ofConnie Johns are numbered 443 through 585 ; those in the volume beginning with theapplication of Clara F Thompson are numbered 586 through 695; and those in thevolume beginning with the application of Rebie Flynn are numbered (196 through 818To correct an inadvertent failure, initially, to number the application following number228, I have numbered it 228(a)Included in these bound volumes between applicationsnumbered 94 and 95, 676 and 677, 677 and 678, are sheets headed "II," "IV Line,""4-th Line," "3rd," "5th line " and "3rd," and some without headings. listing the titlesof various sewing operations, with one or more names tinder most operations but withnone underothersObviously, these sheets were inadvertentlyincluded among the appli-cations andI have notnumbered them T.I.L. SPORTSWEAR CORPORATION185Also among the 16 complainants are Mary Jordan,one of the first two unionmembers to carry a picket sign during a strike at the Saxon plant in March 1957or 1958; Verbie Grant, a union member who, shortly after being hired by Saxon,sought out Barksdale to inquire as to where she could get a union card and whoattended union meetings but who did not otherwise appear to be active in theUnion; Evelyn Bowen and her husband, Hugh Bowen, both of whom were unionmembers and walked the picket line during the strike; Mabel Favela, who helpedto organize the Saxon employees, served as a line steward, processing grievanceswith management, and walked the picket line; Roxie Lee Bagwell, a union memberand its sergeant-at-arms in 1956; and Katie Scott, who served as the Union'sinsurance secretary and walked the picket line."The identity of the Union's officers at the Saxon plant was well publicized. Pic-tures of the officers, during at least 1 year, were publicized in a newspaper, andin 1958 Saxon's management representatives were invited to an installation partyfor the newly elected union officers. Saxon's General Floorlady Ira Barksdale, whoheld a similar position with Respondent, attended the party.FloorladyMorrieRydings (employed in the same capacity by Saxon and Respondent) also attendedthat or another installation party.A list of all the candidates for union office,showing the number of votes received by each and who was elected, was postedin 1958 on the plant bulletin board, where General Floorlady Barksdale as well asFloorladies Morrie Rydings and Flora Lee Crowley, who also held the same positionswith Respondent, had an opportunity to observe them.Employee Rackley in factsaw Barksdale and Rydings look at the list.Respondent, moreover, employed asone of its floorladies Laura Bowen, who had been a sewing machine operator atSaxon.Furthermore, the union activities at Saxon were so open and widespread thatSaxon personnel, later employed by Respondent, could hardly have failed to beaware of those activities and the identity of those participating therein.Thus, MaryBanks, in addition to being the Union's recording secretary, served as vice presi-dent of the Central Labor Council, with which the Saxon Local was affiliated; par-ticipated in a 2-hour sitdown demonstration at Saxon in 1957; servedas a linesteward, presenting employee grievances to the Saxon management; helped toprepare and serve meals to pickets during the strike as well as walking the picketline every day; and prepared and posted the 1958 list of union officers on thebulletin boards at Saxon.Dolly Rackley, in addition to serving as a trustee and onthe Union's executive board, was a line steward throughout the period when theUnion was recognized at Saxon and in that capacity, presented a number of griev-ances, through Floorlady Rydings (also employed by Respondent) to higher manage-ment; she also handled insurance matters for the Union and served on the picket line.Mae Gosa, in addition to being the Union's financial secretary for several years, hadbeen a line steward during the first year the Union was established; and on Sep-tember 14, 1959, was employed by the Union on a temporary basis. Johnnie Carter,in addition to serving as the Union's president, met with the line stewards at timeswhen they had grievancee.'io present, and walked the picketlinesduring the strike.Louise Hickman, in,ad 1ition to serving as chairman of the Union's executive board,was a line stir-y^;atd during 1958 and "griped" to Barksdale when unable to settlegrievances sa....o.c,ctoriltwithmanagement; she had also sought Barksdale's per-mission in arranging t&vherself and another employee, as me,nbers of the decoratingcommittee, to get off from work early on the day of installation of officers in 1958.Maxine Covin, in addition to being a member of the Union's executive board, wasa steward in the cutting room in 1958 and a delegate to the Union's State con-vention at Jackson, Mississippi, in April 1958; she also walked the picket line.Geneva Jordan, in addition to being a member of the Union's executive board in1958, was its chairman in 1957 and was shop steward in 1956. taking up grievancesfor the utility girls.Emma Roebuck, in addition to being a member of the Union'sexecutive board in 1958, was its vice president in 1955 and 1956 and a line stewardin 1958; and in connection with the latter position, she had a dispute with Barks-dale over one grievance.I find, in view of the manner in which the election of the Union's officers waspublicized, the picketing of Saxon's plant in 1957 or 1958 in which only a minorityof Saxon's employees participated,the open and widespread union activities of the"According to the undisputed testimony of Christine Stanford. whom I credit, a fewof the Saxon employees worked during the strike but most of them just stayed at home.When Stanford reported for work for Respondent on March 12. 1959. about 50 percentof the Saxon employees who had belonged to the Union were then working in the plantbut they were not active in the Union. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplainants, the employment by Respondent of formerSaxon personnel as its ownsupervisorypersonnel,and the smallness of the town of Aberdeen (population6,444), in which the plant was located, and of Amory (population 6,450),16 milesaway, where Young and Longenecker lived, that Respondentwas in a position toknow and did know the identity of the Union's officers and other employeesat Saxonwho were most active in the Union.E.Conclusions with respect to Respondent's motivation infailing to hire thecomplainantsRespondent followed a policyof not discussingthe Union with any of the appli-cants.President Longenecker told those applicants who inquired about whethertheirunionactivities had anything to do with their not being hired that he did notwant to hear anything about the Union, and he instructed Young notto discuss it.12Young followed these instructions.The General Counsel contends that Respondentneverthelessrevealeditsanti-union motivationin failingto hire thecomplainants.He cites,among other things,the circumstances under which Christine Stanford and Mildred Cole obtained em-ployment with Respondent.Christine Stanford had helpedorganize the employeesat Saxon, had been a member of the Union's executive board in 1957 to 1958, andhad walked the picketlines.Her sister,Mildred Cole, although aunion memberand aparticipant in the strike, does not appear to have been particularlyactive inthe Union.Cole applied for a job with Respondent on January 21 and Stanford onJanuary 23. Both reported back to the plant each week thereafter.On one occasion, in February, when Stanford called Young about a job and hetold her there was no job open for her, she asked him whetheritwasbecause she hadbelonged to the Union at Saxon that he had not called her.He replied, "Notexactly."Thereafter, she and her sister, Mildred Cole, each wrote a letter to Presi-dent Longenecker in Amory,tellinghim, in substance, that she needed work, thatshe had been in the Union at Saxon but that if he would hire her, she would havenothing to do with the Union at Respondent's plant.13 Several weeks thereafter, onMarch 11, each received a card, postmarked from Amory, notifying her to reportfor work on the following day. Each startedworking onMarch 12 onthe fourthsewing line.Longenecker testified that he "could have" receivedthe letters from Stanford andCole but did not remember receiving them.He explained that he "usually" justtears up personal letters addressed to him at the Amory plant, without reading them.The letters in question were duly posted, had returnaddresseson the envelopes, andwere never returned to the senders. I find that they were received by Longenecker.Moreover, the fact that the cards notifying Stanford and Cole to report for workwere postmarked from Amory, rather than from Aberdeen where they would nor-mally be mailed, indicates that these two employees were hiredin response to theletters they sent to Longenecker at Amory.The treatment accorded Stanford andCole is comparable to that received by the complainalrt.Mary Jordan,mentionedsupra,who was hired on April 22 shortly after assuring Youtrg,; hat if it was becauseof the Union that she had not been hired, he could just forget3t because sheneeded work, and in Aberdeen, because of her children.The undenied and credited testimony of several of the ohs.. complainants castsfurther light upon Respondent's motivations and its determination not to hire thecomplainants who failed to renounce the Union.Thus, when Dolly Rackley onFebruary 20, 1959, asked Young whether it was because of the Union that she hadnot been called, he merely dropped his eyes and did not answer.When complainantVerbie Grant, with many years of experience in severalsewingoperations, went withher sister, Esther Green, in early March 1959 to seek work, Young told Green togo to the employment office, take a test, get a referral card, and he would put herto work.Green followed instructions and was put to work at one of the operationswhich Grant had performed at Saxon. She had never worked for Saxon; in fact,she had only a few weeks of sewing experience, and that about 20 years earlier.Grant returned to the plant or called Young many times thereafter. In April 1960,when she asked him over the telephone whether he needed a good experienced hand,he replied that he did and asked what she could do. She listed six operations inwhich she was experienced.Young then asked her name, and when she told him,he said that he did not need her.Mae Gosa, another complainant, had a similara In making the latter finding, I credit Lonzenecker's testimony rather thanYoung'sdenial that Longenecker evermentionedthe Union to him.15Cole wrote her letter first and showed it to her sister, who thoughtitwas a goodideaand wrotea similar one herself. T.I.L. SPORTSWEARCORPORATION--187-experience.On April 25,1959,she called Young and asked whether he neededexperienced operators.He- asked who she was,and when she told hun,he statedthat he did not need anyone.14While I do not consider any of the foregoing incidents as conclusive in establishingan antiunion motivation,they are not without some significance.I have consideredthese incidents in the light of Longenecker's testimony that he instructed Youngto hire as many experienced people as he could,his testimony that he told appli-cants "if they qualified they would be hired,"his testimony that Respondent wasalways in need of experienced people and was still hiring them if it could find thenand they were qualified,his testimony that Respondent,inMarch 1959,had adver-tised in the local newspapers,and in July over the radio,for experienced operatorsand had twice applied for certificates to employ learners because unable to obtain,a sufficient number of experienced employees,and his testimony that Respondenthad tried to get some more production lines going but was forced to shut them downbecause unsuccessful in obtaining enough experienced operators;the fact the com-plainants were all experienced operators,with some able to perform almost anyoperation in the plant,15and that each repeatedly sought work at Respondent'splant;16 the fact that,except for the complainant Roxie Lee Bagwell, treatedsupra,the record contains no credible evidence which might reasonably explain why,despite the need for experienced operators,the complainants were not hired; 17 thefact that Respondent knew the Saxon plant had been organized by the Union; andthe fact that among the 41 former Saxon employee applicants not hired were prac-tically all of the Union'smost recently elected officers and other complainants whowere active in the Union.On the basis of all these facts and the entire record, Iam convinced and find that Respondent by delaying the hire of the complainant MaryJordan(who renounced the Union)untilApril 22, 1959,and by failing to hire thecomplainants Emma Roebuck,Dolly Rackley,Johnnie Carter,LouiseHickman,Geneva Jordan,Mae Gosa,Katie Scott,Evelyn Bowen,Hugh H. Bowen, VerbieGrant,Mabel Favela,TrilbyNadeen Gosa,Mary Banks,and Maxine Covin, dis-criminated against them because of their union membership and activities,therebyviolating Section 8(a) (3) and(1) of the Act.The fact that a few of the complainants did not hold a union office and may nothave been any more active in the Union than some of the 132 former Saxon em-14 Apparently in a further attempt to establish an antiunion motivation,the GeneralCounsel questioned Longenecker about a speech he made to employees at his AmoryGarment Company plant on May 18, 1958,just prior to a representation election at thatplant and sought to have Longenecker identify a paper(marked for identification asGeneral Counsel's Exhibit No. 20)as a copy of the speech.Longenecker testified thatthe paper contained"some of the things" he said but he could not swear that the paperwas a copy of his speech.The General Counsel later sought to prove the content ofLongenecker's speech by introducing,through Union Counsel Goldberg,purported-copiesof reports by the Regional Director for the Fifteenth Region on objections to electionsheld at Longenecker'sAmory and Monroe plants.Goldberg testified that he first sawcopies of these reports when they were served upon the Union in Its New York office Inthe latter part of 1958 and that he found the copies offered in evidence as GeneralCounsel's Exhibits Nos 33(a) and 33(b) in the Columbus,Mississippi,office of the Unionduring the course of the hearingTo each of these reports-one Involving the AmoryGarment Company(Case No15-RC-1753)and the other involving Monroe TrouserManufacturing Co, Inc. (Case No.15-RC-1752)-isattached a purported copy of aspeech by Longenecker to employees of those plants.I rejected these exhibits as in-sufficient to establish that the purported speeches were in fact those made by Longenecker.These exhibits,General Counsel'sExhibits Nos 20, 33(a), and 33(b), though rejected,are Incorrectly marked by the reporter as received and are included among other GeneralCounsel exhibits which were received In evidenceu Evelyn Bowen and Geneva Jordan,for instance,were utility operators at Saxon, fill-Ing in on their respective lines for almost any operator who might be absent ; and asMary Banks told Young upon one occasion in February 1959 when she, Maxine Covin,Louise Hickman,and Mae Gosa returned to the plant seeking work,among the four ofthem, they could do just about anything in the plant.Is Some of the complainants,after meeting with no success in their repeated attemptsto obtain work at Respondent's plant, obtained out-of-town jobs.Respondent,however,has not asserted that it failed to offer any of them jobs because they were unavailable.171nmaking this finding,of course,I necessarily credit Longenecker's testimony withrespect to the plant's needs, rather than the statements made by Young or Barksdale tothe complainants that their services were not needed. 188DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDployees hired by Respondent does not preclude a finding that Respondent was dis--criminatorilymotivated in denying employment to them as well as to the othercomplainants,for it is apparent that Respondent,in staffing its plant,was deliberatelyavoiding the employment of a sufficient number of active union members to resultin an obligation on Respondent's part to recognize the Union as the employees'bargaining representative.18In finding that Respondent was discriminatorily moti-vated in failing to hire the complainants, I necessarily do not credit all of Young'stestimony as to the manner in which he selected employees in setting up a sewing.line.And although, as he testified, it may have been his practice not to refer tothe applications on file when hiring replacements, I am convinced and find that ifhe failed to refer to them, he was motivated at least in part by a desire to avoid hiringthe active union members whose applications he knew were on file.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(a)(3) and (1) of the Act, the Trial Examiner, among other things,will recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.My recommended order (not published) will require Respondent to offer employ-ment to each of the 14 complainants whom, I have found, it discriminatorily failedto hire, displacing, if necessary, any employee hired at or subsequent to the time ofthe discrimination to perform work for which the discriminatee, on the basis of hisapplication, is qualified; and will further require Respondent to make whole each ofthe discriminatees, including Mary Jordan, for any loss of pay suffered by reasonof the discrimination against him.19 If, after displacing employees in the aforesaidmanner, Respondent, for reasons unrelated to its discriminatory motivation, has nopresent need for employees having the experience of any of the discriminatees,Respondent shall place them on a preferential list and offer them jobs for which theexperience noted on their applications shows them qualified as replacements areneeded or -as new production lines are established.The record does not show the exact date upon which Respondent sought to setup additional production lines and then discontinued them because unable to finda sufficient number of qualified applicants.This information, as well as the identityof applicants who were offered employment, those who accepted, and the date andposition at which each started working, are within the peculiar knowledge ofRespondent and can be ascertained at the compliance stage of this case.And, indetermining the dates when Respondent, but for its discriminatory motivation,would have set up or completed additional production lines, it will not be inappro-priate to inquire whether Longenecker at his other trouser manufacturing plantsinAmory and Smithville, Mississippi, added more production lines to produce whatLongenecker had planned to have produced at his Aberdeen plant.I also recommend that the Board expressly reserve the right to modify the backpayand hiring provisions of its order if made necessary by a change of conditions in thefuture, and to make such supplements thereto as may hereafter become necessaryin order to define or clarify their application to a specific set of circumstances notnow apparent 20Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, AFL-CIO,isa labor organiza-tion within themeaning ofSection 2(5) of the Act.2.By delaying the hire of Mary Jordan until April 22, 1959, and failing to hirethe 14 persons listed in the appendix to thisIntermediateReport because of theirunion membership and activities. Respondenthas engaged in unfairlabor practiceswithin the meaning of Section 8(a) (3) and (1) of the Act.3.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.4.The evidence does not establish that Respondent violated Section8(a)(3)and (1) of the Act byfailingto hire Roxie Lee Bagwell.[Recommendations omitted from publication.18CfPiasecki Aircraft Corp v NLRB ,280 F 2d 575 (C A 1) enfg 123 NLRB 24810Lost earnings shall he competed on a quarterly basis in the manner set forth inF.W WoolworthCo . 90 NLRB 28920 Bermuda Knitwear Corporation,120 NLRB 332. INTERNATIONAL WOODWORKERS OF AMERICA,AFL-CIO189APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOT discourage membership of our employees,or any applicants foremployment,in Amalgamated Clothing Workers of America,AFL-CIO, or inany other labor organization,by refusing to hire any applicant for employmentor by discriminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.WE WILL NOTin any like or related manner interfere with,restrain,or coerceemployees or applicants for employment in the exercise of theirrightsto self-organization,to join or assist the aforesaid Union,or any other labor organiza-tion,to bargain collectively through representatives of their own choosing, andto engage in other concerted activitiesfor thepurpose of collective bargainingor other mutual aid or protection,as guaranteed in Section7 of the Act, or torefrain from any or all of such activities.WE WILL offer to the individuals named below employment at the same orsubstantially equivalent positions at whichtheywould have been employed hadtheynot been discriminated against,withoutprejudice to any seniority or otherrights and privilegestheymight have acquired, in the manner set forth in thesection ofthe TrialExaminer's Intermediate Reportentitled "TheRemedy":Emma RoebuckEvelyn BowenDolly RackleyHugh H. BowenJohnnieCarterVerbie GrantLouiseHickmanMabel FavelaGeneva JordanTrilby Nadeen GosaMae GosaMary BanksKatie ScottMaxine CovinWE WILLmake whole the above-named persons andMaryJordan for anyloss of pay sufferedby reason of thediscrimination against them,in the mannerrecommendedby the TrialExaminer.Our employees are free to become, remain,or refrain from becoming or remainingmembers of the AmalgamatedClothingWorkersof America,AFL-CIO, or anyother labor organization.T.I.L. SPORTSWEAR CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must ndt bealtered, defaced,or covered by any other material.InternationalWoodworkers of America,AFL-CIOandCentralVeneer,Incorporated.Case No. 25-CB-396.April 21, 1961DECISION AND ORDEROn December 20, 1960, Trial Examiner Albert P. Wheatleyissuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practices butrecommending that the complaint be dismissed,as setforth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ent and the General Counsel filed exceptions to theIntermediate Re-port together with supporting briefs.,131NLRB No. 29.